qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita - plr-118622-01 date date in re legend a b c m x qi date date date date date dear this letter responds to your request for a private_letter_ruling dated date submitted on behalf of a concerning sec_1031 of the internal_revenue_code additional information was submitted in letters dated date and date facts a a wholly owned subsidiary of b is engaged in the business of m a a calendar_year taxpayer files a consolidated_income_tax_return as part of an affiliated_group_of_corporations all of the corporations in the affiliated_group use the accrual_method of accounting plr-118622-01 a’s business requires it to periodically dispose_of certain properties and or equipment some of which is co-owned by other parties and reinvest in like-kind_property a seeks to characterize the transactions as non-taxable exchanges under sec_1031 qi has developed a world wide web site that facilitates online like-kind_exchanges by using the internet and electronic or wire funds transfers to accomplish these exchanges qi is an independent third party whose only relationship with a is in_connection_with_the_performance_of_services for a’s transactions intended to qualify under sec_1031 each authorized user with the right to access qi’s secured site has a unique user name and password to access the system for agreements signed on-line by a particular user the user confirms that he or she wants to sign the agreement before the document is processed by the on-line system for any documents that a representative of the qi is required to sign an electronic agent is utilized to sign that document with the appropriate signature the system then stores a complete copy of the document with the name of each signer and the time and date that each person signed it the document is provided a digital thumbprint that generates a unique code for each signature associated with a document the document cannot be altered without modifying the digital thumbprint a represents that online methods of executing agreements transmitting notices of assignments and making replacement_property identifications satisfy the requirements of the electronic signatures in global and national commerce act pub_l_no 114_stat_464 the act a and qi entered into an agreement on date pursuant to which qi agreed to serve as the qualified_intermediary for certain transactions including those addressed in this letter_ruling a by executing an agreement with qi may use qi’s website to access its process for engaging in deferred multiple-batch like-kind_exchanges upon execution of the agreement qi opened a segregated account for its transactions with a each multiple-batch transaction has its own unique subaccount within qi’s records the agreement restricts the use of the proceeds from the sale of relinquished_property to the purchase of like-kind replacement_property restricts the payment to a of the sale proceeds and any interest credited to a on those proceeds and assigns to qi a’s rights to sell relinquished_property under sale agreements and rights to purchase replacement_property under purchase agreements the agreement prescribes a sale period for each batch account of a during which one or more items of relinquished_property may be transferred by a with the proceeds from the sale of that relinquished_property being received by qi’s bank and credited to a’s applicable batch account after the sale period expires the proceeds in that batch account are reinvested by qi in like-kind replacement_property in accordance with a’ sec_1in general the act provides that a signature contract or other record relating to a transaction may not be denied legal effect validity or enforceability solely because it is in electronic form sec_101 however the act does not limit or supersede any requirement by a federal regulatory agency that records be filed with such agency in accordance with specified standards or formats sec_104 plr-118622-01 instructions a purchases production equipment and materials from numerous vendors only equipment and materials that fall within c are included in the like-kind_exchange process a completes an online questionnaire to enable qi to send the wiring instructions and notice of assignment of rights to each purchaser qi’s bank will receive and deposit the proceeds from the sale of the relinquished_property into qi’s bank account a through qi’s website will then direct qi to reinvest the restricted proceeds from the sale of the relinquished_property in like-kind replacement_property exchange on date a agreed to sell to purchaser equipment used in a’s trade_or_business on a property x owned by a purchaser was notified of a’s assignment of rights to qi under a’s agreement with qi the agreement provided that title to the property passed from a to purchaser on date the date purchaser paid for the property in full after a and purchaser agreed to the terms and conditions of the sale a completed the online questionnaire on qi’s website to inform qi of the sale upon receiving notification qi directed purchaser to send the proceeds directly to qi only the funds that qi deposited into the net_proceeds account were available to be reinvested in like- kind property in accordance with the agreement executed by a and qi a has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held in the net_proceeds account maintained by qi a located and agreed to acquire like-kind replacement_property prior to acquisition of the replacement_property the seller of the replacement_property was notified of a’s assignment of rights to qi to purchase replacement_property a acquired the replacement_property before the expiration of both the identification period and the exchange_period set forth in sec_1031 and sec_1_1031_k_-1 exchange on date a agreed to sell and purchaser agreed to buy equipment used in a’s trade_or_business on a property that a owned in its entirety purchaser was notified of a’s assignment of rights to qi under a’s agreement with qi qi instructed purchaser to send the sale proceeds directly to qi on date purchaser tendered full payment of the sale proceeds to qi only the funds that qi deposited into the net_proceeds account were available to be reinvested in like-kind_property in accordance with the agreement executed by a and qi a has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held in the net_proceeds account maintained by qi a located and agreed to acquire like-kind replacement_property prior to acquisition of the replacement_property the seller of the replacement_property was notified of a’s assignment of rights to qi to purchase replacement_property a acquired the replacement_property before the expiration of both the identification period and the exchange_period set forth in sec_1031 and sec_1_1031_k_-1 plr-118622-01 for both exchange and exchange it is represented that both the buyer of the relinquished_property and the seller of the replacement_property were notified of the assignment of a’s rights regarding the transaction the buyers were notified through e- mails that contained wiring instructions and the notification of assignment of rights the purchaser was notified via a blanket notification which the purchaser signed and returned to a further a is able to provide a specific description of the property being divested as well as the replacement_property being acquired it is represented that the equipment involved in the exchanges is identified by model number and serial number law and analysis sec_1031 of the code provides that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 adds that this subsection does not apply to any exchange of stock_in_trade or other_property held primarily for sale there are three general requirements for nonrecognition treatment under sec_1031 both the property surrendered and the property received must be held either for productive use in a trade_or_business or for investment the property surrendered and the property received must be of like-kind and there must be an exchange as distinguished from a sale and a purchase held for requirement the property owned by a and exchanged in the above-described transactions is equipment used by a in the business of m similarly the property received by a will be used in that same business thus the relinquished equipment that a disposes of and the replacement equipment that a acquires is considered property held for productive use in a’s trade_or_business like-kind requirement the requirement that the exchanged properties be of like_kind refers to the nature or character of the property and not to its grade or quality sec_1_1031_a_-1 to qualify for like-kind_exchange treatment one kind or class of property may not be exchanged for property of a different kind or class under sec_1_1031_a_-2 depreciable tangible_personal_property is of a like_class to other depreciable tangible_personal_property if the exchanged properties are either within the same general asset class or within the same product_class it is represented that all of the personal_property involved in the subject exchanges falls within the same product_class when an exchange transaction is deferred rather than simultaneous even if the taxpayer trades property for like-kind_property the exchanged properties will not be of like_kind if the replacement_property is not timely identified and timely received sec_1031 and sec_1_1031_k_-1 state that any property received by the taxpayer shall be treated as property that is not like-kind_property if a such property is not identified plr-118622-01 as property to be received in the exchange on or before the day that i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of i the day that i sec_180 days after the date on which the taxpayer transfers the property relinquished in the exchange or ii the due_date determined with regard to extension for the transferor’s return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs in the present case the requirements of sec_1031 and sec_1_1031_k_-1 are satisfied because the acquisitions of replacement_property occurred prior to the expiration of both the identification period and the exchange_period exchange requirement for purposes of sec_1031 and sec_1_1031_k_-1 a deferred_exchange is defined as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment the relinquished_property and subsequently receives property to be held either for productive use in a trade_or_business or for investment the replacement_property in order to constitute a deferred_exchange the transaction must be an exchange ie a transfer of property for property as distinguished from a transfer of property for money sec_1 k - a in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or property which does not meet the requirements of sec_1031 before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or property that does not meet the requirements of sec_1031 in the full amount of the consideration for the relinquished_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property according to sec_1_1031_k_-1 actual or constructive receipt of money or other_property by an agent of the taxpayer determined without regard to paragraph k of this section is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 of the regulations sets forth four safe harbors the use of any of which will result in a determination that the taxpayer is not in actual or constructive receipt of money or other_property for sec_1031 purposes sec_1_1031_k_-1 of the regulations provides that in the case of a taxpayer’s transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the taxpayer’s agent for sec_1031 purposes in such a case the taxpayer’s transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 provides that sec_1_1031_k_-1 applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer’s right to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k - g plr-118622-01 a qualified_intermediary as defined in sec_1_1031_k_-1 must be a person who is not the taxpayer or a disqualified_person according to sec_1_1031_k_-1 of the regulations the term disqualified_person includes a person who is the taxpayer’s agent at the time of the transaction for this purpose a person who has acted as the taxpayer’s employee attorney accountant investment banker or broker or real_estate agent or broker within the two-year period ending on the date of the transfer of the first of the relinquished properties is treated as the taxpayer’s agent at the time of the transaction however performance of certain services does not cause an entity to be a disqualified_person these services include a services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and b routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company a qualified_intermediary is a person who enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers the replacement_property to the taxpayer sec_1_1031_k_-1 regardless of whether an intermediary acquires and transfers property under general tax principles an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person sec_1_1031_k_-1 an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1 k - g iv c for these purposes an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property sec_1_1031_k_-1 in the present case purchaser and purchaser tendered full payment of the proceeds of the sale of the relinquished_property to qi further in accordance with the agreement executed by a and qi a has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held in the account maintained by qi in which the money was credited as required by sec_1 k - g ii and i of the regulations thus a is not in actual or constructive receipt of proceeds of relinquished_property qi is an independent third party that has not previously performed services for a as such qi will not be a disqualified_person under sec_1_1031_k_-1 further a assigned to qi its rights to sell relinquished_property in the case of both exchange and exchange the purchaser received notice of the assignment before the time that the relinquished_property was transferred to the purchaser thus qi will be treated as acquiring and transferring the relinquished_property pursuant to sec_1 k - g iv b and v plr-118622-01 lastly a assigned its right to purchase replacement_property to qi the sellers in the transactions described above received notice of the assignment before the time that the replacement_property is transferred to a thus qi will be treated as acquiring and transferring the replacement_property pursuant to sec_1_1031_k_-1 and v accordingly qi acting in accordance with the agreement will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations and will be treated as acquiring and transferring the relinquished_property and the replacement_property for purposes of sec_1031 basis of replacement_property sec_1031 provides that if property was acquired in an exchange described in sec_1031 then the basis shall be the same as that of the property exchanged decreased in the amount of any money received by the taxpayer and increased in the amount of gain or decreased in the amount of loss to the taxpayer recognized on such exchange if the property so acquired consisted in part of the type of property permitted by sec_1031 to be received without the recognition of gain_or_loss and in part of other_property the basis shall be allocated between the properties other than money received and for the purpose of the allocation there shall be assigned to such other_property an amount equivalent to its fair_market_value at the date of the exchange based on the facts and representations you provided and the above analysis we rule as follows for purposes of determining whether exchange and exchange qualify for non- recognition of gain_or_loss under a’s transfer of each batch of relinquished properties and the corresponding receipt of related replacement properties will be treated as a separate and distinct like-kind_exchange for purposes of the nonrecognition provisions of sec_1031 qi acting in accordance with the agreement between qi and a will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 of the regulations for purposes of the relinquished_property and replacement_property under sec_1031 pursuant to sec_1_1031_k_-1 and g of the regulations a will not be in constructive receipt of any of the proceeds from the sale of relinquished_property or any money or other_property held by qi unless and until such amounts or items are actually received by a ie if replacement_property is not acquired during the exchange_period and the related sale proceeds are transferred to a any interest received by a will comply with the safe_harbor requirement of sec_1_1031_k_-1 and h and therefore will not result in a’s being in actual or constructive receipt of money or other_property before a actually receives like- kind replacement_property however the interest is includible in income under plr-118622-01 sec_61 and cannot be deferred under sec_1031 even if it is reinvested in like-kind replacement_property the basis of the replacement_property received by a will be the aggregate adjusted bases of the relinquished properties in the exchange decreased by any money received by a in the exchange and increased by the amount of any gain or decreased by any loss recognized by a in the exchange allocated among the replacement properties received in proportion to their relative fair market values a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely stephen toomey assistant to the branch chief office of associate chief_counsel income_tax accounting enclosures cc
